         Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 1 of 8


 1 Michael A. Sherman (SBN 94783)
     masherman@stubbsalderton.com
 2 Jeffrey F. Gersh (SBN 87124)
     jgersh@stubbsalderton.com
 3 Sandeep Seth (SBN 195914)
     sseth@stubbsalderton.com
 4 Wesley W. Monroe (SBN 149211)
     wmonroe@stubbsalderton.com
 5 Stanley H. Thompson, Jr. (SBN 198825)
     sthompson@stubbsalderton.com
 6 Viviana Boero Hedrick (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON th& MARKILES, LLP
     15260 Ventura Blvd., 20 Floor
 8 Sherman Oaks, CA 91403
     Telephone:    (818) 444-4500
 9 Facsimile:      (818) 444-4520

10 Attorneys for Plaintiffs
     [Additional Attorneys listed
11 below]
12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONALWEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
16                                                    Judge Hon. Beth L. Freeman

17    _______________________________________
                                                      PLAINTIFFS PERSONALWEB
18    Related Cases:                                  TECHNOLOGIES, LLC AND LEVEL 3
                                                      COMMUNICATIONS, LLC OMNIBUS
19    PersonalWeb Technologies, LLC, et al., v.       REPLY IN SUPPORT OF THEIR
      LESSON NINE GMBH, a Germany Limited             MOTION FOR LEAVE TO EXTEND
20    Liability Company, Case No.: 5:18-CV-03453-     PERIOD OF SERVICE TO DEFENDANTS
      BLF                                             NUNC PRO TUNC
21
      PersonalWeb Technologies, LLC, et al., v.
22    MWM MY WEDDING MATCH LTD., a Canada             DATE: March 7, 2019
      limited company, Case No.: 5:18-CV-03457-       TIME: 9:00 AM
23    BLF                                             PLACE: Courtroom 3, 5TH Floor
                                                             280 South First Street
24    PersonalWeb Technologies, LLC, et al., v. OUR          San Jose, CA 95113
      FILM FESTIVAL, INC., a Delaware corporation,
25    doing business as FANDOR, INC., Case No.,
      5:18-CV-00159-BLF
26
      PersonalWeb Technologies, LLC, et al., v.
27    PAYPAL, INC. a Delaware Corporation, Case
      No.: 5:18-Cv-00177-BLF
28


     PLAINTIFFS’ OMNIBUS REPLY ISO MOTION FOR LEAVE                         5:18-MD-02834-BLF
     TO EXTEND PERIOD OF SERVICE TO                                          RELATED CASES
     DEFENDANTS NUNC PRO TUNC
         Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 2 of 8


 1   PersonalWeb Technologies, LLC, et al., v.
     UNDER ARMOUR, INC. A Maryland
 2   Corporation: Case No.: 5:18-Cv-00166-BLF

 3
     PersonalWeb Technologies, LLC, et al., v.
 4   YOTPO LTD., An Israel Corporation Case No.:
     5:18-Cv-03452-BLF
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFFS’ OMNIBUS REPLY ISO MOTION FOR LEAVE               5:18-MD-02834-BLF
     TO EXTEND PERIOD OF SERVICE TO                                RELATED CASES
     DEFENDANTS NUNC PRO TUNC
          Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 3 of 8


 1 I.       INTRODUCTION

 2          PersonalWeb acknowledges it was unable to accomplish service within 90 days as required

 3 under the Federal Rules, but it was not because of inadvertent error or ignorance of the rules as
 4 Defendants suggest. The facts belie Defendants’ narrative. The record demonstrates that, as to
 5 foreign defendant Yotpo, PersonalWeb has attempted but not completed service, and PersonalWeb
 6 has successfully served Lesson Nine, facts which squarely constitutes good cause warranting an
 7 extension of time to effect service. Fed. R. Civ. P. 4(m); AF Holdings LLC v. Does 1-135, No. 11-
 8 CV-03336, 2012 WL 1038671, at *3 (N.D. Cal. Mar. 27, 2012). And, while PersonalWeb was
 9 prevented from serving Our Film Festival, Under Armour and PayPal because they were
10 inadvertently misnamed in the original complaints, PersonalWeb successfully served these three
11 entities on October 16, 2018, a factor warranting this Court’s grant of an extension for service nunc
12 pro tunc. Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir.2007).
13          The Court should grant PersonalWeb’s Motion because, in addition to demonstrating good

14 cause, none of the Defendants are prejudiced if the Court grants PersonalWeb’s Motion; indeed,
15 none of the Defendants argue in their oppositions that they would suffer any prejudice. To the
16 contrary, each Defendant has had actual notice of the lawsuits against each of them since at least
17 February 2018, when PersonalWeb filed its MDL motion with the Judicial Panel on Multidistrict
18 Litigation. Moreover, because Fenwick & West, counsel for Our Film Festival, Under Armour,
19 Lesson Nine and Yotpo, and Kirkland & Ellis, counsel for PayPal, were both active participants in
20 the meet and confer conferences held before the Preliminary CMC and appeared at and participated
21 in the Preliminary CMC, the defendants are privy to all rulings and hearing and motion practice that
22 has occurred thus far. (See Sept. 20, 2018 Tr. at 5:1-3; 6:20-24.)
23          PersonalWeb’s diligent efforts meet the Ninth Circuit’s characterization of good cause,

24 warranting this Court exercising its broad discretion to extend PersonalWeb’s time to serve all six
25 defendants nunc pro tunc 1. The Court should thus grant PersonalWeb’s Motion.
26
27          1
          This Reply brief is filed in response to both Response/Oppositions filed to the Motion.
   Defendant My Wedding Match did not oppose or respond to PersonalWeb’s Motion. As such, that
28 Defendant is not addressed in detail herein.
                                                     1
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                        5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                       RELATED CASES
     DEFENDANTS NUNC PRO TUNC
          Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 4 of 8


 1 II.       GOOD CAUSE EXISTS TO EXTEND THE TIME TO SERVE OUR FILM

 2           FESTIVAL, UNDER ARMOUR AND PAYPAL

 3           The Ninth Circuit has ruled that “[d]istrict courts have broad discretion to extend time for

 4 service under Rule 4(m).” AF Holdings LLC, 2012 WL 1038671, at *3 citing Efaw, 473 F.3d at
 5 1041. Indeed, “[r]ule 4(m) requires a district court to grant an extension of time when the plaintiff
 6 shows good cause for the delay. Good cause means “service has been attempted but not completed”
 7 or that plaintiff was “prevented from serving defendants by factors beyond his control”, among other
 8 things. AF Holdings LLC, 2012 WL 1038671, at *3. Additionally, the rule permits the district court
 9 to grant an extension even in the absence of good cause.” Efaw v. Williams, 473 F.3d at 1040
10 (internal citations omitted) (emphasis in original). “In making extension decisions under Rule 4(m) a
11 district court may consider factors like a statute of limitations bar, prejudice to the defendant, actual
12 notice of a lawsuit, and eventual service.” Id. at 1041 (internal quotation marks and citation omitted).
13           A.     Good Cause Exists for the Delay in Serving Our Film Festival Because

14                  PersonalWeb Previously Attempted Service and Has Now Accomplished Service.

15           As stated in its Motion at p. 2, PersonalWeb attempted to serve Our Film Festival under

16 F.R.C.P. 4 via a Request for Waiver of Service of Process sent to its then counsel Ryan Hubbard of
17 Kirkland & Ellis, who refused and stated he would “not accept service of process naming an
18 incorrect entity.” See Hedrick Reply Decl. ¶ 2, Ex. A; Response to Motion for Leave, at 3:14-16.)
19 However, it bears note that the incorrect entity, Fandor, Inc., is a d/b/a of Our Film Festival, Inc. As
20 such, PersonalWeb’s unsuccessful service attempt constitutes good cause requiring an extension of
21 time as to Our Film Festival. AF Holdings LLC, 2012 WL 1038671, at *3 (holding attempted but not
22 completed service constitutes good cause); see also Fed. R. Civ. P 4(m) (“But if the plaintiff shows
23 good cause for the failure, the court must extend the time for service for an appropriate period.”)
24           Moreover, since the filing of its Motion, PersonalWeb successfully served Our Film Festival

25 on October 16, 2018, a factor that weighs in favor of granting an extension of time. Efaw, 473 F.3d
26 at 1041; Case No. 18-cv-159 (Our Film Festival) Dkt. No. 34 (Summons Returned Executed, served
27 on 10/16/18). The Court should therefore grant PersonalWeb’s Motion for an extension of time to
28
                                                        2
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                           5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                          RELATED CASES
     DEFENDANTS NUNC PRO TUNC
          Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 5 of 8


 1 serve Our Film Festival, nunc pro tunc, to October 16, 2018, the date on which PersonalWeb
 2 completed service on this defendant.
 3          B.      The Court’s Permissive Authority Warrants An Extension of Time as to Under

 4                  Armour and PayPal because Neither Contends it Has or Will Suffer Prejudice;

 5                  Both Had Actual Notice of the Lawsuits since February 2018, and PersonalWeb

 6                  Has Now Served Both Defendants.

 7          As the Court is aware, PersonalWeb has amended its original complaints to clarify its

 8 infringement positions. This constitutes good cause warranting an extension of time nunc pro tunc
 9 as to Under Armour and PayPal.
10          Alternatively, should the Court not find good cause as to these two defendants, the Court

11 should still grant an extension under its permissive authority because the majority of the factors
12 outlined in AF Holdings LLC weigh in favor of such an extension as (1) neither Under Armour nor
13 PayPal contend they have suffered or will suffer any prejudice as a result of the extension; (2) both
14 defendants had actual notice of the lawsuit against them since at least February 27, 2018 when
15 PersonalWeb filed its Motion for Transfer and Consolidation of Pretrial Proceedings with the
16 Judicial Panel on Multidistrict Litigation, which listed the actions against Under Armour (then
17 MyFitnessPal) and PayPal (then Venmo) in its accompanying Schedule of Actions (Case MDL No.
18 2834 Dkt. No 1 (Motion) and Dkt. No. 1-2 (Schedule of Actions), at p. 4 and 7, respectively); (3)
19 both defendants have counsel who have meaningfully participated in the Preliminary CMC, the
20 preparation of the Preliminary Joint CMC Statement, and the meet and confer conferences leading
21 up to the Preliminary CMC; and (4) since the filing of its Motion, PersonalWeb has successfully
22 served Under Armour and PayPal on October 16, 2018. Efaw, 473 F.3d at 1041; (See Case No. 18-
23 cv-166 (Under Armour), Dkt. No. 32 (Summons Returned Executed, served on 10/16/18); Case No.
24 18-cv-177 (PayPal) Dkt. No. 33 (Summons Returned Executed, served on 10/16/18).)
25          Further, while Defendants would not suffer any prejudice by a nunc pro tunc extension,

26 PersonalWeb would be prejudiced greatly if no extension is granted, as it would forfeit 10 months of
27 damages. Defendants reliance on the unpublished case, Bender v. LG Elecs. USA, Inc., No. C 09-
28
                                                       3
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                         5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                        RELATED CASES
     DEFENDANTS NUNC PRO TUNC
          Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 6 of 8


 1 02114 WL 4730900, at *3 (N.D. Cal. Dec. 7, 2009), to contend that a district court was
 2 “unsympathetic” to such harm is inapplicable here, because unlike the plaintiff in Bender who had
 3 still not served the defendant at the time that court ruled on a motion to dismiss, here, PersonalWeb
 4 has served Our Film Festival, Under Armour and PayPal. Id. at *2.
 5          The Court should therefore grant PersonalWeb’s Motion for an extension of time to serve

 6 Under Armour and PayPal, nunc pro tunc, to October 16, 2018, the date on which PersonalWeb
 7 completed service on each of these defendants.
 8          C.     PersonalWeb Acted Diligently By Repeatedly Attempting Service on Foreign

 9                 Defendants Lesson Nine and Yotpo, Has Successfully Served Lesson Nine and

10                 Compiled With All Valid Court Orders.

11          PersonalWeb diligently attempted service numerous times on Lesson Nine, a German

12 Corporation, and Yotpo, an Israeli corporation, since February 2018. Yet, Defendants misstate the
13 record as to PersonalWeb’s service efforts. Defendants claim PersonalWeb did not attempt service
14 on either Lesson Nine or Yotpo until April 2018. In reality, on February 12, 2018, PersonalWeb sent
15 a Request for Waiver of Service of Process to both Lesson Nine and Yotpo. (Hedrick Decl., Ex. 1-2,
16 9-10, 12-14.) PersonalWeb acted diligently by attempting service on both of these foreign
17 defendants in a manner that would be both cost effective and ensure timely service before
18 proceeding to effect service via the Hague Convention, a costly and lengthy process. Importantly,
19 defendants do not, because they cannot, refute all of the service attempts PersonalWeb has
20 undertaken to serve Yotpo since February of this year via the Hague Convention, including the
21 successful request for service on Yotpo on May 2, 2018. (Response, 6:7-8; Hedrick Decl., Ex. 1-
22 18.) And significantly, PersonalWeb completed service on Lesson Nine of the First Amended
23 Complaint on September 28, 2018. (Response, p. 6, Fn. 3; Case No. 18-cv-3453 (Lesson Nine), Dkt.
24 No. 23 (Certificate of Service on 9/28/18; Hedrick Reply Decl., Ex. B.) The attempts as to Yotpo
25 and successful service on Lesson Nine alone warrants grant of PersonalWeb’s Motion.
26          Further, defendants contend PersonalWeb failed to comply with Judge Mazzant’s order in the

27 Eastern District of Texas setting June 11, 2018 as the service deadline for Lesson Nine and Yotpo
28
                                                      4
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                        5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                       RELATED CASES
     DEFENDANTS NUNC PRO TUNC
          Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 7 of 8


 1 before the JPML transferred the cases out of the Eastern District of Texas and to this district.
 2 (Response, 6:19-20.) But Judge Mazzant ordered service on Lesson Nine and Yotpo by June 11,
 3 2018 and the JPML issued its Transfer Order on June 6, 2018. (Case MDL No. 2834, Dkt. No. 134
 4 (Transfer Order); 18-cv-46 (Lesson Nine) Dkt. No. 12 (Transfer Order); 18-cv-45 (Yotpo) Dkt. No.
 5 12 (Transfer Order).) Thus, the JPML transferred both cases before the June 11, 2018 deadline.
 6           Once the JPML issued its Transfer Order, any motions or other matters pending in the

 7 transferor court, the Eastern District of Texas, were transferred for consideration by the transferee
 8 court. The transferor court is without jurisdiction to enter rulings once transfer is ordered. See,
 9 e.g., In re Aircrash Near Duarte, California, On June 6, 1971, 357 F. Supp. 1013, 1015 (C.D. Cal.
10 1973) (“It is settled that when an action is transferred by the Panel, until the time it is remanded, the
11 transferor court is without authority to issue any orders or to entertain ... any other motion.”) The
12 June 6, 2018 Transfer Order therefore divested the Eastern District of Texas of jurisdiction over this
13 case, preventing PersonalWeb from seeking additional time past the June 11, 2018 deadline to effect
14 service. And, shortly after the Eastern District of Texas was divested of jurisdiction, this Court
15 issued its Order Setting Case Management Conference which vacated all prior orders of the
16 transferor courts. (Case MDL No. 2834 Dkt. No. 19.) Since that time, PersonalWeb has not been
17 dilatory, but rather has continued its efforts to serve Lesson Nine and Yotpo via the Hague
18 Convention, and has indeed successfully served Lesson Nine. (Hedrick Decl., Ex 5-8, 18-19;
19 Hedrick Reply Decl. Ex. B.)
20           The Court should therefore grant PersonalWeb’s Motion for an extension of time to serve

21 Lesson Nine and Yotpo.
22           Respectfully submitted,

23 Dated: November 1, 2018                         STUBBS, ALDERTON & MARKILES, LLP

24
25                                                 By: /s/ Viviana Boero Hedrick
                                                           Viviana Boero Hedrick
26                                                         Attorneys for Plaintiffs

27
28
                                                        5
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                                           5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                                          RELATED CASES
     DEFENDANTS NUNC PRO TUNC
         Case 5:18-md-02834-BLF Document 287 Filed 11/01/18 Page 8 of 8


 1
     Dated: November 1, 2018            MACEIKO IP
 2
 3
                                        By: /s/ Theodore S. Maceiko
 4                                              Theodore S. Maceiko (SBN 150211)
                                                ted@maceikoip.com
 5                                              MACEIKO IP
                                                420 2nd Street
 6                                              Manhattan Beach, California 90266
                                                Telephone:     (310) 545-3311
 7                                              Facsimile:     (310) 545-3344
                                                Attorneys for Plaintiff
 8                                              PERSONALWEB TECHNOLOGIES, LLC,

 9 Dated: November 1, 2018              DAVID D. WIER

10
11                                      By: /s/ David D. Wier
                                                David D. Wier
12                                              david.wier@level3.com
                                                Vice President and Assistant General Counsel
13                                              Level 3 Communications, LLC
                                                1025 Eldorado Boulevard
14                                              Broomfield, CO 80021
                                                Telephone: (720) 888-3539
15                                              Attorneys for Plaintiff
                                                LEVEL 3 COMMUNICATIONS, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                             5:18-MD-02834-BLF
     FOR LEAVE TO EXTEND PERIOD OF SERVICE TO                            RELATED CASES
     DEFENDANTS NUNC PRO TUNC
